Citation Nr: 0334934	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-14 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in
Philadelphia Pennsylvania


THE ISSUE

Entitlement to payments of National Service Life Insurance 
proceeds for the period from June 1997 to December 2000.


REPRESENTATION

Appellant represented by:	William A. Dooley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


REMAND

The veteran served on active duty from May 1944 to February 
1946.  He died in November 1963.  His widow, who apparently 
was a beneficiary on a National Service Life Insurance 
policy, died in December 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 administrative decision 
by the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO&IC) in Philadelphia, Pennsylvania.

The insurance file submitted for review by the Board 
identifies the appellant as the personal representative for 
the estate of the veteran's widow.  The file does not reflect 
any proof of the appellant's authority to act as 
executrix/representative.  Of record is a letter from the 
RO&IC to the appellant dated in August 2001.  The letter 
indicates that it is a response to an inquiry but does not 
indicate that it is an acknowledgment of the appellant as the 
representative of the estate.  The Board notes that the 
correspondence representing the initial inquiry from the 
appellant is not of record.

In fact, the actual appellant in this case is not clear from 
the record.  The attorney in this case has represented his 
position as an attorney for the estate, but as noted above, 
it is not clear that the appellant indeed is the executrix.  
The exact status of the appellant and the attorney must be 
determined on remand so that the proper parties are involved 
in the processing of this case.  This is fundamental to any 
further action in regard to the pending appeal.  Determining 
the status of the individuals identified above is essential 
to determine who, if anyone, has standing to present a claim 
for any unpaid insurance proceeds, as well as to submit a 
notice of disagreement and substantive appeal.  

The Board notes that the attorney requested a Central Office 
hearing at the time he submitted the "substantive appeal" 
in this case in August 2002.  The hearing was scheduled for a 
date in January 2003.  Notice of the hearing date was 
provided in October 2002.  The attorney requested a 
postponement of the hearing in December 2002.  The hearing 
was later rescheduled for April 2003.  Notice of the new 
hearing date was provided in December 2002.  The attorney 
notified the Board in April 2003 that he, as the 
representative of the estate, would be unable to attend the 
hearing and requested that the Board proceed to adjudicate 
the claim.  Accordingly, the Board will conduct its appellate 
review without further delay for a hearing.  38 C.F.R. 
§ 20.702(d) (2002).

The Board notes that very little evidence has been presented 
in this case.  A notation in the insurance file indicates 
that the veteran's National Service Life Insurance (NSLI) 
file was not obtained.  It appears that an attempt to 
retrieve the file from a records storage center was 
unsuccessful.  The file now available to the Board is limited 
to correspondence from the attorney, originating in 2001, as 
well correspondence from the RO&IC.  

Based on a reading of correspondence exchanged between the 
attorney and the RO&IC, the issue appears to be a claim for 
NSLI proceeds that are alleged to be owed, but unpaid, to the 
veteran's widow at the time of her death.  The veteran's 
widow was the beneficiary of his NSLI insurance policy.  It 
appears that the veteran's widow was paid NSLI proceeds based 
on an elected option to provide for equal monthly 
installments for 120 months certain, with such payments to 
continue for the remainder of her lifetime.  See 38 U.S.C.A. 
§ 1917(b)(3) (West 2002).

Correspondence contained in the file shows that a law firm 
wrote to the RO&IC in March 1997.  The purpose of that 
correspondence was to find out how 16 un-negotiated checks 
payable to the veteran's widow, for a period from September 
1993 to December 1994, could be reissued and to ascertain the 
status of any payments to her that may be outstanding.

Information contained in the statement in the case (SOC) 
indicates that the veteran's widow had 46 monthly back 
payments paid to her in a lump sum in June 1997.  Some of the 
back payments were based on the 16 un-negotiated checks.  The 
SOC also indicates that monthly payment checks were sent to 
the veteran's widow from June 1997 until October 1998.  At 
that time, payment to the veteran's widow was suspended 
because an earlier check had not been negotiated.

The attorney has provided evidence that the veteran's widow 
died in December 2000.  As a representative of the widow's 
estate, the attorney now seeks payment for the checks issued 
between June 1997 and October 1998 as well as payments that 
he claims are due from October 1998, when the payments were 
stopped, to the time of the widow's death in December 2000.

The RO&IC denied the claim by stating that the veteran's 
widow was only guaranteed 120 payments under the insurance 
policy in effect.  It was argued that, as she had received 
payments beginning in November 1963, she had received in 
excess of the guaranteed 120 payments at the time the 
payments were stopped in 1998.  The RO&IC also cited to 
38 U.S.C.A. § 1917(d) (West 2002) as a basis for not being 
able to pay any monies to the estate of the veteran's widow.

Because of the limited information contained in the insurance 
file there is no clear indication as to why checks were no 
longer issued to the veteran's widow, beginning in 1998 and 
continuing through December 2000.  The RO&IC has not cited to 
any authority that allowed for the termination of payments.  
Also, no explanation was given as to why the payments were 
not started again during the approximate two-year period from 
the date of termination till the date of the veteran's 
widow's death.

Further, as noted above, the RO&IC relies on two theories for 
the denial of the current claim.  One is that only 120 
payments were owed to the veteran's widow and that she had 
received more than the guaranteed 120 payments.  Therefore, 
there could be no outstanding payments owed to her.  Second, 
38 U.S.C.A. § 1917(d) does not permit the payment of any 
monies to the estate.

The RO&IC has not cited to any legal authority for the 
conclusion that no additional payments were due to the 
veteran's widow beyond the 120 payments.  The RO&IC 
acknowledged that the statutory provision provides for 
payments to the first beneficiary for the lifetime of that 
beneficiary, even if that goes beyond 120 payments.  There is 
no explanation in the file as to why the law would provide 
for payment throughout the lifetime of the beneficiary, even 
if it were to exceed 120 payments, yet no payments could be 
due to the veteran's widow in this case because she had 
received more than the guaranteed 120 payments.  This is even 
more troubling in light of the termination of payments in 
1998, while the veteran's widow was still alive, with no 
underlying authority or explanation provided for the 
termination, and the appearance that contractual payments 
were due from approximately June 1997, when the "catch up" 
payment was made, until the date of death.

In regard to whether 38 U.S.C.A. § 1917(d) prohibits the 
payment of any monies to the estate of the veteran's widow, 
the Board notes that this is case where the beneficiary 
widow, who apparently was the "first beneficiary" as that 
term is contemplated by statute, died after receipt of the 
guaranteed 120 payments.  Nevertheless, the settlement mode 
described in 38 U.S.C.A. § 1917(b)(3) allowed for payments 
beyond the guaranteed ones, indeed until the beneficiary 
died, if she lived beyond receipt of the 120 payments.  This 
was the settlement mode that the widow apparently chose.  The 
provisions of 38 U.S.C.A. § 1917(d) clearly allow for the 
estate of the beneficiary to be paid the unpaid amount that 
was due the veteran's widow at her death.  Nevertheless, 
without more information in the file, it is difficult for the 
Board to ascertain that the facts of this case are such as to 
allow for payment to the estate.

In short, because of the missing NSLI file, the lack of 
primary documents, especially those relating to the reissuing 
of checks and payments from 1997 to 1998, the uncertainty of 
the status of the appellant, and the lack of citation to 
supporting legal authority for the termination of payments in 
1998 and the conclusion that no payments beyond the initial 
120 were due and payable under the settlement mode elected by 
the widow, the Board finds that the insurance file does not 
contain the information necessary to allow for a proper 
appellate review of the claim at this time.  Accordingly, the 
case must be remanded to the RO&IC for proper development.

In addition to the above, the Board notes that RO&IC has not 
provided notice of VA's duty to provide notice and assistance 
under the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  VA has 
promulgated final regulations to implement the VCAA.  See 
Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  

The implementing regulations, require that VA provide 
specific notice to claimants regarding information needed to 
complete an application for benefits as well as specific 
notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.  The Court has strictly 
interpreted the requirements to provide the required notice 
and the duty to assist in the development of a claim.

In a decision promulgated in September 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a § 5103 notice is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

Accordingly, the case is REMANDED to the RO&IC for the 
following action:

1.  The RO&IC must contact the 
appellant and the attorney and 
obtain the appropriate documentation 
as to their status in regard to the 
veteran's widow's estate and their 
standing to pursue any possible 
claim for VA benefits.  The RO&IC 
should then identify the proper 
appellant in this case.

2.  Upon determining the proper 
appellant in this case, the RO&IC 
must review the file and ensure that 
all notification and development 
actions required by 38 C.F.R. 
§ 3.159 (2003) are fully complied 
with and satisfied.  The appellant 
should be specifically told of the 
information or evidence she should 
submit, if any, and of the 
information or evidence that VA will 
obtain with respect to this claim.  
38 C.F.R. § 3.159 (2003).  The 
appellant should also be told of the 
period for response as set forth in 
38 U.S.C.A. § 5103(b) (West 2002).  

3.  An additional attempt must be 
made to obtain the veteran's NSLI 
insurance file.  This could 
potentially contain pertinent 
documents and correspondence that 
would allow for a proper review of 
the pending claim.  Any efforts to 
obtain the file must be documented.  
If the file cannot be found, the 
appellant of the estate must be 
notified.  38 C.F.R. § 3.159(c)(2).

4.  After undertaking any other 
development deemed appropriate, the 
RO&IC must readjudicate the issue on 
appeal.  If any benefit sought is 
not granted, the appellant should be 
furnished with a supplemental 
statement of the case (SSOC) and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  The SSOC 
must contain citation(s) to specific 
legal authority for any decision 
reached.  (Generalized statements 
are not sufficient to inform as to 
the basis for a denial.)

After expiration of any applicable period allowed for 
response, see 38 U.S.C.A. § 5103(b) (West 2002), the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the appellant until she is notified by the RO.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

